Herbert R. Brown, J.,
dissenting in part. The majority correctly states the applicable law, which assigns exclusive jurisdiction over rate disputes to the Public Utilities Commission. I disagree, however, with the majority’s application of this law to the instant case.
Contrary to the majority’s assertions, the instant case does not involve a rate complaint under R.C. 4905.26. Toledo Edison has conceded that the wrong rate was charged, and has refunded the overcharge. The only issue presented by the instant case is whether Kazmaier is entitled to interest on the overcharge. This is hardly the sort of arcane regulatory issue which requires the services of “the commission with its expert staff technicians” to resolve.
I would affirm the judgment of the court of appeals.